Citation Nr: 0031306	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-12 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a low back disability, 
including arthritis, as secondary to the service-connected 
bilateral pes planus.

Entitlement to service connection for hemorrhoids.

Entitlement to service connection for a bilateral hearing 
loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had active service from May 1961 to May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  An RO hearing was 
held in February 2000.  A transcript of the hearing is of 
record and has been considered by the Board.

In August 1999, the appellant entered several claims 
including for an increased evaluation for his service-
connected bilateral pes planus and service connection for 
left hand pain.  The RO did not subsequently address those 
claims.  Therefore, these two claims are referred to the RO 
for all appropriate action.

The issues of entitlement to service connection for a low 
back disability secondary to the service-connected bilateral 
pes planus, service connection for a bilateral hearing loss, 
and service connection for tinnitus will be addressed in the 
remand section of this decision, below.


FINDINGS OF FACT

1.  All available evidence necessary for a fair and equitable 
decision on this issue has been obtained by the RO.

2.  The veteran has a current hemorrhoid disorder that was 
first shown many years after service.

3.  The preponderance of the competent and probative evidence 
shows that the current hemorrhoid disorder did not have its 
onset during service, that it is not otherwise related to 
active service, and that there is no nexus between his 
current hemorrhoid disorder, including claimed symptoms of 
such, and service.


CONCLUSIONS OF LAW

1.  Information of record does not indicate that hemorrhoids 
may be associated with the appellant's active military 
service.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114, Stat. 2096, ___(2000) (to be codified 
at 38 U.S.C. § 5103A(d)).  

2.  A hemorrhoid disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's service medical records do not disclose 
complaints, treatment or evaluation for hemorrhoids while in 
the military.  In March 1964, he was afforded a separation 
physical examination.  On physical examination the anus and 
rectum were normal, and on a report of medical history he 
denied having or ever having had piles or rectal disease. 

The appellant filed his original claim for compensation in 
April 1993.  He then mentioned nothing as to hemorrhoids or 
related symptomatology.

VA medical records and private treatment records obtained 
from the Social Security Administration from 1990 to 1995 do 
not demonstrate findings or a diagnosis of hemorrhoids.  In 
May 1992 the appellant spoke of unusual bowel movements, but 
did not describe hemorrhoids.  Diverticulosis was found at 
that time.  He asserted the presence of a "rectal tag" 
during consultation with a physician in December 1993, and it 
was recommended that he see a proctologist.  There is no 
record that a rectal examination was conducted at that time, 
however.  

In May 1998, the appellant raised a claim for compensation 
for hemorrhoids.  He said that he had suffered from 
hemorrhoids during his period of active service.

VA treatment records from January 1997 to February 2000 
reflect that the appellant initially complained of 
hemorrhoids during VA treatment in March 1998.  He stated 
then that he had been experiencing hemorrhoids for 5 to 10 
years; external hemorrhoids were found.  Subsequent treatment 
for hemorrhoids, including hemorrhoidectomy, was shown in 
1998.  The records do not contain any reference by the 
appellant or any medical care provider to hemorrhoids in 
service and do not link his hemorrhoids to service.

The appellant, in February 2000, was afforded an RO hearing.  
He testified at his hearing that he did not experience any 
problem with hemorrhoids prior to his service, and that his 
hemorrhoid problem surfaced during active duty.  He stated 
that a doctor treated him by pinching the hemorrhoid but not 
using a scalpel, while at Fort Riley in 1962, 1963 or 1964.  
The appellant further contended that, following such initial 
treatment, he continued to suffer from hemorrhoids; he 
remarked that he just did not seek additional treatment for 
his hemorrhoids during his period of service.  Transcript, 
February 2000.  After service he treated himself for bleeding 
on and off, with bleeding resuming "a few years back."  A 
hemorrhoid operation was performed upon the appellant.  
Regarding an onset date for his hemorrhoids, he stated, 
"I've had - I've had hemorrhoids, God, it seems like all of 
my life.  Uh, I - first time I ever had anything done was in 
the service."  Transcript, February 2000.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service, or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  This rule does not mean that any manifestation in 
service will permit service connection.  To show a chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Id.

Continuity of symptomatology is required where the condition 
noted during service or in the presumptive period is not 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  The regulation requires continuity of symptomatology, 
not continuity of treatment.  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).

The United States Court of Appeals for Veterans Claims 
(hereinafter "Court") has established the following rules 
with regard to claims addressing the issue of chronicity.  
The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent. Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson, however, is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The Court has held that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In addition, a medical opinion that 
apparently relies on a history given by the veteran is of low 
probative value.  See Curry v. Brown, 7 Vet. App. 59 (1994).

During the pendency of the veteran's appeal, new legislation 
has come into effect.  The law now further provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(a).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  
38 C.F.R. §§ 3.102, 4.3 (2000).

Analysis

The initial question that must be resolved with this 
particular appeal is whether the appellant has submitted 
evidence showing a reasonable possibility of establishing 
entitlement to service connection for a hemorrhoid disorder 
such that the VA must further assist him in developing the 
facts of his claim.  

The Board is of the opinion that there exists here no 
reasonable possibility of establishing a claim for service 
connection for a hemorrhoid disorder and that no further 
development of the evidence is warranted.  VA and private 
treatment records, including those associated with a claim 
for Social Security Administration benefits have been 
obtained.  The appellant testified that he was treated for 
hemorrhoids at Ft. Riley in 1962, 1963 or 1964.  However, the 
service medical records in this file include records of 
treatment at Fort Riley in 1962, 1963 and 1964 and the 
service medical records appear to be complete.  He has not 
provided any specific information as to inservice dates of 
treatment as he reported at his hearing, and the Board 
concludes that there is no basis for seeking to obtain 
additional service medical records. 

The Board further finds that the appellant has not indicated 
the existence of any additional evidence that would serve to 
establish this service connection claim.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps, 9 Vet. App. at 344.  
All evidence necessary for an equitable adjudication of his 
hemorrhoid service connection claim has been procured, and 
the duty to assist him is accordingly satisfied.

The appellant, as noted above, is competent to testify 
regarding factual matters capable of lay person observation.  
He is thus competent to testify about his symptomatology.  
However, he is not competent to establish a diagnosis or 
medical cause for those symptoms.  Savage; Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The appellant asserts that he had hemorrhoids in service and 
has had problems with them since that time.  He alleges 
pertinent treatment while on active duty.  However, there is 
no treatment or evaluation record of file that discloses the 
existence of hemorrhoids in service, and, significantly, at 
the time of his separation examination, he reported that he 
did not have and had never had piles or rectal disease.  His 
anus and rectum were normal on examination at service 
separation.  By his own reported history and physical 
examination he did not have any indications of hemorrhoids 
when examined for separation from service.

The appellant alleges continuity of symptomatology after 
separation, along with pertinent post-service treatment.  
However, the evidentiary record in this case is entirely 
lacking of any medical evidence of post-service continuity of 
hemorrhoids.  

The earliest record suggesting hemorrhoids is his report of a 
rectal tag in December 1993, more than 29 years after 
service.  Further, when treated in March 1998, he reported a 
5 to 10 year history of hemorrhoids.  Although the appellant 
is competent to relate that he has had symptoms since 
service, he is not competent to provide a medical diagnosis 
for those symptoms or to establish a relationship between his 
current disability and those symptoms.  In this case there is 
no competent medical opinion linking his current hemorrhoid 
disorder to symptoms he alleges in and since service.  
Moreover, considering his denial of having or having had 
hemorrhoids and the normal findings on his service separation 
examination, the initial indication of hemorrhoids many years 
after service and the history of postservice onset given by 
him in December 1993, the Board finds that his current 
assertions that he has had hemorrhoids and symptoms thereof 
in and continuing since service are not credible.

In summary, the competent and probative evidence in this case 
does not show that the current hemorrhoid disorder is related 
to active service.  There is medical evidence that the 
appellant has a hemorrhoid condition at the present time.  To 
be sure, there is medical evidence of file illustrating that 
he has undergone recent surgery for hemorrhoids.  However, 
the credible, competent and probative evidence here fails to 
demonstrate a chronic hemorrhoid disorder during the 
appellant's active military service; post-service continuity 
of a chronic hemorrhoid disorder; or a current hemorrhoid 
condition that is otherwise related to service.  The 
preponderance of the evidence is against this claim.


ORDER

The claim of entitlement to service connection for a 
hemorrhoid condition is denied.


REMAND

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The RO denied claims of total disability based upon 
individual unemployability and of entitlement to a temporary 
total evaluation for convalescence under 38 C.F.R. § 4.30 in 
a November 1998 rating action.  The appellant submitted a 
Notice of Disagreement (NOD) in relation to the issues in 
January 1999.  A Statement of the Case (SOC) was not issued.  
Since the NOD initiated appellate review of the issues, an 
SOC must be issued.  Manlincon v. West, 12 Vet. App. 238 
(1999).

With regard to his claims for service connection for hearing 
loss and tinnitus, the appellant testified that he was 
exposed to artillery fire in service and his discharge 
document indicates training as a marksman and sharpshooter.  
Audiometric testing in August 1998 indicated present hearing 
loss disability under 38 C.F.R. § 3.385 (2000).  With regard 
to his claim for service connection for a back disability as 
proximately due to or the result of his service-connected 
foot disorder, he testified that others have told him he has 
an abnormal gait, and recent outpatient treatment records 
indicate problems with his back and his feet.  Because there 
is a reasonable possibility of establishing claims of service 
connection for a low back disorder, hearing loss, and 
tinnitus, VA has a duty to assist the appellant in developing 
facts pertinent to these claims, including medical 
examination.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A)).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims, the Board 
is deferring adjudication of his current appeals for service 
connection for a low back disorder, hearing loss, and 
tinnitus pending a remand of the case to the RO for further 
development as follows:

1.  The appellant has the right to submit 
any additional evidence and argument on 
the matters which the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who have treated him for 
his back, hearing, and tinnitus since his 
separation from the military.  

After gaining any necessary authorization 
or medical releases, the RO should 
request and associate with the claims 
file legible copies of the appellant's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the appellant's response, the RO should 
secure any outstanding VA 
treatment/evaluation reports.

3.  Following the completion of the 
requested development to the full extent 
possible, the RO should schedule the 
appellant for VA examination by an 
appropriate specialist in order to 
determine whether there exists a 
relationship between his service-
connected bilateral pes planus and any 
back disorder found.  The examiner should 
describe her/his findings in detail, and 
any indicated special studies should be 
accomplished.  The examiner should 
express an opinion as to whether it is as 
likely as not that the service-connected 
foot disorder caused or aggravated any 
current back disorder.  If it is found 
that the service-connected foot disorder 
did not cause but aggravated any back 
disorder found, the examiner should 
estimate the level of disability before 
such aggravation and that present as a 
result of aggravation.  If such an 
opinion is not possible without resort to 
speculation, the examiner should so 
state.  It is crucial that the specialist 
respond directly and thoroughly to the 
sought opinion.  The appellant's complete 
claims file and a copy of this remand 
must be made available to, and reviewed 
by, the examiner prior and pursuant to 
conduction and completion of the 
examination.

4.  Following completion of the 
development requested in Item 2 to the 
full extent possible, the RO should 
schedule the appellant for VA examination 
by an appropriate specialist(s) in order 
to determine whether there exists a 
relationship between his current hearing 
loss and tinnitus and any noise exposure 
during active service.  The nature of 
inservice noise exposure and any 
postservice noise exposure should be 
considered.  The examiner(s) should 
describe her/his findings in detail, and 
any indicated special studies should be 
accomplished.  Again, it is crucial that 
the specialist(s) respond directly and 
thoroughly to the sought opinions.  The 
appellant's complete claims file and a 
copy of this remand must be made 
available to, and reviewed by, the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination.

5.  Thereafter, the RO should review the 
appellant's claims file to ensure that 
all of the foregoing requested 
development has been completed to the 
full extent possible.  In particular, the 
RO should be certain to review the 
requested examination reports and sought 
opinions to ensure that they are 
responsive to, and in complete compliance 
with, the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet.App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for a low back 
disorder secondary to service-connected 
pes planus, including consideration under 
Allen v. Brown, 7 Vet. App. 439 (1995), 
for defective hearing, and for tinnitus.

7.  The RO should issue to the appellant 
and his representative an SOC on the 
issues of entitlement to a total 
disability rating based on individual 
unemployability and to a temporary total 
disability rating for convalescence under 
38 C.F.R. § 4.30.  The appellant and his 
representative are herein advised that in 
order to perfect an appeal of these 
issues to the Board, a substantive appeal 
must be filed within 60 days from the 
date that the RO mails the SOC to the 
appellant.

With regard to the issues of service connection for a back 
disability secondary to a service-connected foot disability, 
for hearing loss and for tinnitus, if the benefits sought on 
appeal are not granted to the appellant's satisfaction, the 
RO should issue a Supplemental SOC to him and his 
representative.  A reasonable period of time for a response 
should be allowed.  

Thereafter, this case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified by the RO.



		
	HOLLY E. MOEHLMANN
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 2 -


